Citation Nr: 1642263	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  15-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the residuals of a facial injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1951 to July 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In August 2016, the Veteran testified during a Board hearing at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a scar on the upper lip as a residual of an in-service facial injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a scar on the upper lip as a residual of an in-service facial injury are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this case, the Veteran asserts that he suffered a facial injury when another soldier inadvertently pushed him to the ground while engaging in evasive action while on patrol in the Republic of Korea.  He asserts that he incurred an injury to the upper lip and was treated with stitches in a MASH (mobile army surgical hospital) unit.  

Regrettably, the Veteran's service treatment and personnel records appear to have been destroyed in a fire at the National Archives and Records Administration in July 1973.  The only available service treatment record is the report of his July 1953 separation examination which revealed a normal clinical evaluation of the face and skin.  No residuals of any facial injury were noted.  His service separation form shows that he served in the Republic of Korea.  

At the August 2016 hearing, the Veteran testified regarding his in-service facial injury that required stitches to the upper lip, and the undersigned took notice of a scar on the Veteran's upper lip.

In cases where a Veteran's service treatment records have been destroyed or lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The analysis herein has been undertaken with this heightened duty in mind. 

Given the above, while there are no service treatment records to corroborate the Veteran's reported in-service facial injury and the separation examination report does not indicate any injuries to the face, the Board finds credible and persuasive his written and oral statements as to the incurrence of the injury, and the record shows that he has a scar on the upper lip.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he has a scar on the upper lip as a residual of an in-service facial injury.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for a scar on the upper lip as a residual of an in-service facial injury is granted.


ORDER

Service connection for a scar on the upper lip as a residual of an in-service facial injury is granted.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


